                                                     November 29, 2019

Via ECF
The Honorable Stuart D. Aaron
United States Magistrate Judge for the
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:    Cuevas v. Our Children First, Inc.                                  11/30/2019
               Docket No: 19-cv-7322 (SDA)

Dear Judge Aaron:

       This office represents Plaintiff, Judith Cuevas, in the above-referenced matter involving
wage violations against Defendant, Our Children First, Inc., under the Fair Labor Standards Act
(“FLSA”) and the New York Labor Law. We write now to respectfully request a three-day
extension from November 29, 2019 to December 2, 2019 to submit the parties’ joint motion for
approval of the settlement of the Plaintiff’s FLSA claims pursuant to Cheeks v. Freeport Pancake
House, Inc., 796 F.3d 199 (2d Cir. 2015). The parties have finalized the settlement agreement,
and accompanying motion for settlement approval, but Plaintiff is waiting for Defendant’s signed
agreement to file with the Court. This is the parties’ second request for an extension of the
deadline.

        We thank the Court for its time and attention to the matter.

                                                     Respectfully submitted,


                                                     ___________________
                                                     Jeffrey R. Maguire, Esq.
                                                          For the Firm
C:      All Parties via ECF

     ENDORSEMENT: Request GRANTED. SO ORDERED.
     Dated: 11/30/2019
